 THE UNITED CIGAR- WHELAN STORES CORPORATION409THE UNITED CIGAR-WHELAN STORES CORPORATION'andRETAIL UNION OF NEW JERSEY, LOCAL 108, RETAIL,WHOLESALE AND DEPARTMENT STORE UNION, CIO,Petitioner. Cases Nos. 2-RC-5448, 2-RC-5449. 2-RC-5450,and 2-RC-5478(4-RC-1872). April 27, 1953DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeLeonard J. Lurie, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Chairman Herzog and MembersMurdock and Peterson laUpon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks 4 separate bargaining units com-prised of soda sales employees, drug sales employees, cigarsales employees, and porters employed at each of 4 stores ofthe Employer in the State of New Jersey. In Case No. Z-RC-5448 the Petitioner's request is for a unit of these employeesat the Employer's Elizabeth store; in Case No. 2-RC-5449 therequest is for a unit of employees at the Employer's Plainfieldstore; in Case No. 2-RC-5450 the request is for a unit of em-ployees at the Employer's Bayonnestore;in Case No. 2-RC-5478 (4-RC-1872)2 the request is for a unit of employees atthe Employer's New Brunswick store. The Employer contendsthat the only appropriate unit is one comprising all its storeslocated in region 2, of which the 4 stores herein involved are apart.There is no history of collective bargaining at any ofthese 4 stores.The Employer operates a nationwide chain of approximately230 retail drug and cigar stores. It is organized for purposesof administration, supervision, and operation into 5 regions,with some regions being subdivided into districts. Region 1covers New England and the State of New York; region 2 coversall of the State of New Jersey with exception of Atlantic City;region 3 covers Atlantic City, Pennsylvania, Maryland, Wash-ington,D.C., and West Virginia; region 4 covers the State ofFlorida; and region 5 covers the west coastarea. The 4 storesinvolved in this proceeding, as indicated above, are located ingeographically separated communities in region 2.1The Employer's name appears as amended at the hearing.2Case No. 2-RC-5478 (4-RC-1872) was transferred, pursuant to Board order, from theFourth Region for purposes of the consolidated hearing conducted herein.104 NLRB No 56. 41 0DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of the Employer's stores in region 2 are under the direc-tion and supervision of a regional manager who is responsiblefor the operation of that region.The regional manager isassisted by a district manager and by a soda supervisor. Thelocal stores, however,exercise a degree of local autonomy.The local store managers order their supplies directly fromtheEmployer'swarehouse in Brooklyn,New York, or fromsuppliers approvedby theEmployer or by the regional man-ager.Payroll data is submitted by local store managers to theEmployer's home office in New York,which in turn mails theindividual checks directly to the store managers. Local storemanagers interview job applicants,hire soda fountain and part-time employees,and recommend the hiring of other employees.Theyalso effectively recommend salary increases andpromo-tions to the regional manager.Although full-time employeeswork the same number of hours at all stores located within theregion, the hours that each store remains open vary,dependingupon the particular community. The local store managersschedule the working hours for their employees.There is verylittle interchange of employees between the stores.As stated above,there is no history of collective bargainingat any of the Employer's stores located within region 2. How-ever, the Employer has bargaining contracts with unions otherthan the Petitioner covering some of its stores located in otherregions,but these contracts follow no set pattern.Thus, inregion 1 there are separate contracts for drug store and cigarstore employees in New York City and Long Island embracingthree districts.The Employer has another contract that coverspart of a fourth district in region 1; the rest of the employeesin this region are unrepresented.In region 3 the Employer hasa contract that covers its stores in Philadelphia;the employeesin other stores in this regionare unrepresented.In region 5 theEmployer has contracts covering its stores in Los Angeles; theother stores in the region are unrepresented.In view of the geographical separation of the stores in regionL,thelack of any substantial interchange of employees, theexistence of localautonomy,and because no labor organizationnow seeks to represent these employees on other than a single-store basis,we find that separate units of employees at each ofthe four stores are appropriate for the purposes of collectivebargaining.'A question exists concerning the inclusion of soda fountainmanagers and cigar managers in the units.The Employerwould apparently exclude soda fountain managers on the groundthat theyare supervisors.The Petitioner is neutral. ThePetitioner,on the other hand, would include cigar managers,with respect to whom the Employer does not appear to take anyposition. ,Soda fountain managers:Theymake purchases for the sodafountains,train soda fountain personnel,and can effectivelyrecommend promotions,discipline,and discharge. The record3V J. Elmore 5; , 10S, and $1 00 Stores. Inc.,99 NLRB 1505; The Great Atlantic & PacificTea Company,85 e'LRB 680. ST. REGIS PAPER COMPANY411discloses that the soda fountain manager participates with thestoremanager and assistant store manager,whom the partiesagree are supervisory personnel,in the Employer'sstorebonus plan.We shall,therefore,exclude soda fountain managersfromthe units as supervisory employees.Cigar managers: They are responsible for the operation ofthe cigardepartment in each store.Theysell,maintain ade-quatemerchandise,and train the cigar clerk in their store.There appears to be 1 cigar manager and 1 cigar clerk in eachstore,who work on alternative shifts which usually overlap about3or 4 hours. In the absence of the cigar manager, the storemanager assigns any one of the other clerks to perform hisduties . The cigar managers do not participate in the store bonusplan with the store manager,the assistant store manager, andthe soda fountain manager,who are supervisory personnel. Asthe record does riot clearly establish that cigar managers aresupervisors as defined in the Act,we shall include them in theunits .We find that the following employees of the Employer con-stitute separate units appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act: Allsoda,drug,and cigar sales employees,porters,and cigarmanagers,at each of the Employer'sstores in Elizabeth,Plainfield,Bayonne,and New Brunswick,New Jersey,but ex-cluding registered pharmacists,storemanagers,assistantstoremanagers,soda fountain managers,and all other super-visors as defined in the Act.Nextof Direction of Elections'omitted from publication.,4The Regional Director for the Fourth Region is hereby authorized and directed to conductthe electionin Case No. 2-RC-5478 (4-RC-1872).ST. REGIS PAPER COMPANY IandINTERNATIONAL ASSOCI-ATION OF MACHINISTS, AFL, PetitionerST.REGISPAPER COMPANYandINTERNATIONALBROTHERHOOD OF PAPER MAKERS, AFL; INTERNA-TIONAL BROTHERHOOD OF PULP, SULPHITE & PAPERMILL WORKERS, AFL, JointPetitionersST.REGISPAPER COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, AFL, Peti-tioner. Cases Nos. 10-RC-2199, 10-RC-2207, 10-RC-2208,10-RC-2209, 10-RC-2210, 10-RC-2217, and 10-RC-2212.April 27, 1953DECISION,ORDER,AND DIRECTION OF ELECTIONSUpon separate petitionsdulyfiled under Section 9(c) of theNational Labor Relations Act, a consolidated hearing was heldtThe names of the Employer and the Petitioner in Cases Nos. 10-RC-2207 to 10-RC-2210,inclusive,and 10-RC-2217,appear as amended at the hearing.104 NLRB No. 55.